Citation Nr: 0213553	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional cardiovascular disability resulting from VA 
medical treatment in 1995.  


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1957 to November 
1960.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which, in part, denied benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional cardiovascular disability resulting 
from VA medical treatment in 1995.  An August 1997 RO hearing 
was held.

In a June 1998 decision, the Board denied an increased rating 
for residuals of a right radius injury and remanded said 
§ 1151 benefits claim to the RO for additional evidentiary 
development.  In August 2001, the Board referred the case to 
the Veterans Health Administration (VHA) of the VA for a 
medical opinion regarding the § 1151 benefits issue in 
controversy, pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. § 20.901 (1998).  In October 1999, a VHA medical 
opinion was rendered, and the Board subsequently provided 
appellant's then representative a copy thereof.  

By a December 1, 1999 decision, the Board denied said § 1151 
benefits claim.  Subsequently, the appellant appealed that 
December 1, 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  During the pendency of 
that appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)) became law.  
Thereafter, in view of the Veterans Claims Assistance Act of 
2000, appellant and the Secretary of the VA (appellee) filed 
a joint motion for remand of that December 1, 1999 Board 
decision.  By subsequent Order, the Court granted the joint 
motion for remand, vacated that December 1, 1999 Board 
decision, and remanded the case for readjudication.  

Appellant's attorney subsequently submitted a March 2001 
medical opinion rendered by a private cardiologist on the 
§ 1151 benefits issue in controversy.  In January 2002, the 
Board referred the case for an independent medical expert 
(IME) opinion regarding this issue.  An IME opinion was 
rendered in July 2002.  Thereafter, the IME opinion was 
provided appellant's attorney, and the attorney responded 
with additional written argument and submission of another 
medical opinion by that same private cardiologist rendered in 
August 2002.  The case is now ready for the Board's final 
appellate determination on the § 1151 benefits appellate 
issue.  


FINDINGS OF FACT

1.  Prior to 1995, appellant did not have a history of heart 
disease.  

2.  In late February 1995, appellant received VA treatment 
for gastrointestinal symptoms.  He also had complaints of 
episodic chest tightening.  He had similar complaints in 
March 1995, including chest pain and bilateral arm pain, and 
was similarly treated for gastrointestinal disability at a 
private medical facility.  Later in March 1995, appellant 
received similar VA treatment.  A few days later, he sought 
private medical treatment for complaints of chest pain and 
pain in the arms and shoulders.  However, he refused 
recommended cardiac testing.  

3.  On April 19, 1995, VA assessed atypical chest pain and 
scheduled appellant for a cardiac risk panel and stress 
echocardiogram.  However, prior to those VA tests being 
conducted, appellant subsequently suffered a heart attack on 
or about April 20th.  

4.  VA, private, and independent expert medical opinions 
state that there was some small, minimal amount of myocardial 
damage resulting from the myocardial infarction in question; 
that VA failed to timely diagnose or treat appellant's 
coronary artery disease prior to that myocardial infarction; 
and that but for the delay in treatment, the myocardial 
infarction could have possibly been averted.  

5.  VA and independent expert medical opinions state that no 
identifiable or ascertainable permanent, additional 
cardiovascular disability resulted from VA's failure to 
properly diagnose and treat appellant's heart disease.  
However, private medical opinions by a cardiologist state the 
opposite, citing post-myocardial infarction angina pectoris.  

6.  The evidence indicates a reasonable likelihood that 
appellant has identifiable or ascertainable permanent, 
additional cardiovascular disability resulting from VA's 
failure to properly diagnose and treat his pre-myocardial 
infarction underlying heart disease.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional cardiovascular disability resulting from VA 
medical treatment in 1995 have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996), are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim involving additional cardiovascular 
disability, no further evidentiary development is necessary.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

A recent VA General Counsel opinion addressed the question of 
the application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997).  Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

Appellant has contended and testified at an August 1997 RO 
hearing, in essence, that after he sought medical treatment 
at a VA facility in 1995 for chest pain, VA failed to 
properly diagnose or treat him, resulting in a heart attack 
with cardiac damage; and that but for that inadequate VA 
treatment, the heart attack and cardiac damage might not have 
occurred or might have been of lesser severity.  However, 
although appellant is competent as a lay person to state that 
he experienced certain symptomatology and what the existent 
circumstances involved were, he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

The evidentiary record reveals that in late February 1995, VA 
outpatient treatment records indicate that appellant's 
complaints included right elbow pain for many years and chest 
"tightening" episodically over the past two weeks with pain 
in both upper arms, especially bad after eating.  An 
electrocardiogram showed normal sinus rhythm with early 
repolarization.  Assessments included status postoperative 
right elbow injury and heartburn, rule out hiatal hernia with 
reflux versus peptic ulcer disease.  He was to return to the 
clinic in April for an upper gastrointestinal tract x-ray.  

On March 14, 1995, private emergency room clinical records 
indicate that appellant complained of chest pain and 
bilateral arm pain of one-week's duration.  He was a smoker.  
An electrocardiogram was within normal limits.  The diagnosis 
was atypical chest pain; and GERD [gastroesophageal reflux 
disease] was to be ruled out.

VA outpatient treatment records indicate that on March 20, 
1995, hypertension was assessed.  On March 21, 1995, 
appellant provided a history of the March 14th episode of 
chest pain with associated bilateral arm pain and that it had 
been considered to be a possible hiatal hernia problem for 
which Zantac had been prescribed.  Clinically, systolic 
hypertension was noted.  An electrocardiogram, chest x-ray, 
and cardiac enzymes were noted as normal, although the actual 
reports are not of record.  Atypical chest pain, rule out 
gastroesophageal reflux disease, was diagnosed.

On March 25, 1995, private emergency room clinical records 
indicate that appellant complained of chest pain radiating to 
the arms and shoulders.  An electrocardiogram revealed normal 
sinus rhythm and no acute changes.  Rule out unstable angina 
and myocardial infarction were noted; and acute chest pain 
was diagnosed.  He refused hospital admission or additional 
testing and signed himself out of the emergency room against 
medical advice.  

VA outpatient treatment records indicate that on April 12, 
1995, appellant underwent an upper gastrointestinal tract x-
ray, which was negative.  The assessments included 
questionable esophageal spasm; rule out arteriosclerotic 
heart disease; and elevated blood pressure.  The plan was to 
change his blood pressure medication, prescribe 
nitroglycerin, discontinue Maalox and Zantac, and request a 
cardiology consultation with stress test ordered.  On April 
19, 1995, a history of hypertension, smoking, and non-
exertional substernal chest pain radiating to the arms 2-3 
times/day since February 1995 was noted as well as a positive 
family history for coronary artery disease.  The assessment 
was atypical chest pain.  He was scheduled for a cardiac risk 
panel and stress echocardiogram.

On April 19th or 20th, 1995, appellant suffered a heart 
attack for which he was initially treated at a private 
hospital; and he subsequently underwent cardiac 
catheterization and coronary angioplasty.

On January 1999 VA cardiology examination, the examiner 
opined that although cardiovascular pathology/disease was 
suspected on April 12, 1995, the first documented 
manifestation thereof was on April 20, 1995.  He stated that 
a normal electrocardiogram and normal cardiac enzymes are not 
necessarily indicative of the absence of a myocardial 
infarction, since cardiac enzymes may take awhile to elevate 
and, therefore, the need to admit a patient to the intensive 
care unit for observation; that the VA cardiologist should 
have started the appellant on anti-anginal medications such 
as long-lasting nitrates or had him hospitalized to rule out 
unstable angina; and that if appellant had received such 
timely treatment, he probably would not have had the acute 
myocardial infarction "or maybe not.  It all depends on how 
fast the diagnosis was made....  A cardiac rule out should have 
been done on the first instance...."  He referred to the March 
25, 1995 private emergency room treatment and appellant's 
refusal for hospitalization at that time against medical 
advice, but did not explain the significance thereof.   

In view of the somewhat confusing clinical evidence then of 
record regarding the § 1151 benefits issue in controversy, 
the Board requested a VHA medical opinion; and a VHA medical 
opinion by a cardiologist was rendered in October 1999 in 
response to questions from the Board.  After reviewing the 
evidentiary record, the VA cardiologist stated, in pertinent 
part, that it was likely that the appellant was having 
unstable angina prior to his myocardial infarction in April 
1995; that since numerous VA and private physicians were more 
concerned about gastrointestinal causes for the appellant's 
symptoms, those symptoms must have been quite atypical; and 
that prior to the myocardial infarction, the appellant had 
been taking medication useful for the treatment of coronary 
artery disease and that the inpatient treatment at the 
private facility, refused by the appellant, would have been a 
good choice of treatment, which might have averted the 
myocardial infarction.  However, the VA cardiologist also 
opined that it was not certain that the MI could have been 
prevented if the diagnosis of coronary artery disease had 
been made sooner. 

The VA cardiologist pointed out that the myocardial 
infarction the appellant experienced was relatively small, 
based on his cardiac enzyme results and the results of the 
April 26, 1999 cardiac catheterization; that a November 1996 
electrocardiogram was interpreted as normal without any Q-
waves indicative of myocardial damage; and that "this small 
amount of myocardial damage should not result in any 
permanent disability or impairment of functional status."  
This medical opinion is very significant, because it appears 
that the cardiologist is conceding that there was in 
actuality some amount of myocardial damage resulting from the 
myocardial infarction in question, although any resulting 
additional disability might not be exactly quantifiable.  

The VA cardiologist further opined that subsequent 
recurrences of chest pain and the need for repeat angioplasty 
represented the natural history of coronary artery disease 
and would not be influenced by the initial diagnosis or 
treatment between February and April of 1995; that the rate 
of progression likely would be influenced by control of risk 
factors, including smoking, which appellant apparently 
continued to do intermittently; that the appellant did not 
develop any additional identifiable cardiovascular disability 
due to any VA treatment because the myocardial infarction did 
not result in any permanent left ventricular dysfunction and 
did not leave the appellant with residual disability; and 
that it was possible, but not certain, that the 
cardiovascular disorder was not diagnosed as quickly as it 
might have been, but that the only resulting damage which 
could theoretically be attributable to the course of 
treatment would be the extent of the myocardial infarction 
which, in this case, was quite small and did not result in 
significant left ventricular dysfunction.  

The VA cardiologist also opined that there was no current 
disability attributable to the treatment in 1995, only the 
natural progression of coronary artery disease; that the 
appellant's need for subsequent coronary angioplasties 
resulted from the natural progression of his coronary artery 
disease and was in no way related to the therapy initiated 
prior to the April 1995 myocardial infarction; and that "no 
aspect of the patient's current cardiac condition would have 
been avoided with earlier diagnosis and different treatment 
prior to 4/20/95."

However, a significant piece of positive evidence includes a 
subsequent March 2001 written medical opinion from a private 
cardiologist (that was addressed to appellant's attorney).  
In that opinion, the private cardiologist set out the 
pertinent medical evidence of record, including the 
aforestated VHA opinion in question, and reached a different 
conclusion than that of the VHA opinion.  In pertinent part, 
the private cardiologist stated:

It is my opinion with a reasonable degree 
of medical certainty that [appellant] 
sustained a myocardial infarction on 
April 20, 1995[;] this resulted in 
permanent damage to his heart[;] and 
furthermore that damage was the result of 
delay and error in treatment at the...VA 
Clinic.  They did not follow the 
suggestion of the attending cardiologist 
and immediately perform a stress 
echocardiogram or stress thallium test to 
confirm the presence of coronary artery 
disease in this individual with a severe 
family history of coronary disease, a 
smoking history, and recurrent chest 
pain.  Although atherosclerosis is indeed 
a progressive disease related to prior 
risk factors[,] the identification of the 
anatomy and physiology...requires a 
stress echocardiogram and, coronary 
angiogram....

In view of the conflicting medical opinions then of record 
regarding the § 1151 benefits issue in controversy, the Board 
requested an IME opinion; and an IME opinion was rendered in 
July 2002 by an assistant university professor of internal 
medicine in response to questions from the Board.  After 
reviewing the evidentiary record, the assistant professor of 
medicine stated, in pertinent part, in response to the 
question "[d]id the veteran develop any additional 
identifiable cardiovascular disabilities as the result of any 
VA treatment beyond what would be considered the natural 
consequences of the already existing disease during that 
time?", that:

In my opinion, the answer would be no.  
Cardiovascular disability is measured in 
life expectancy and also in disability 
due to symptoms such as chest pain or 
shortness of breath.  Based on the 
patient's CPK value of 463 at the time of 
his myocardial infarction, damage to his 
myocardium was minimal.  Based on his 
preserved systolic function (EF [ejection 
fraction] of 50-55%), the patient's life 
expectancy was not altered by delayed 
treatment.  With normal ejection fraction 
(50-55%) and with a successful 
angioplasty to the left anterior 
descending artery, the patient should not 
have chest pain or shortness of breath.

*	*	*	*	*	*	*	*	
In conclusion, I feel like the evaluation 
for coronary artery disease was 
inappropriately delayed in this case.  If 
this delay had not occurred, it is 
possible, although not certain, that the 
patient could have avoided the myocardial 
infarction he suffered on April 20, 2002.  
The delay in evaluation and the 
subsequent MI did not however, appear to 
cause any permanent disability.  

Subsequently, appellant's attorney responded to the IME 
opinion by submission of another medical opinion rendered in 
August 2002 by that same aforementioned private cardiologist.  
In this August 2002 medical opinion, that private 
cardiologist stated that he disagreed with the IME opinion 
statement that "there are certain acute risks of myocardial 
infarction-but the patient is well beyond that timeframe 
now."  The private cardiologist stated, in pertinent part, 
that the IME "does not recognize the impairment in cardiac 
function which follows a myocardial infarction, which by 
definition is the death of a portion of the left ventricle 
because his left anterior descending coronary artery was 
occluded and second, [the IME] opines that the aforementioned 
delays...did not [']affect the patient's need for left heart 
catheterization and angioplasty.[']  

The private cardiologist stated, in pertinent part:

1.  Were there any manifestations of 
cardiac pathology prior to the April 20, 
1995 myocardial infarction and when did 
they become manifest?  RESPONSE:  I agree 
with [the IME], the symptoms first 
occurred in February 1995 given more than 
a 50/50 chance that those symptoms were 
related to coronary artery disease.

2.  Did the [v]eteran develop any 
additional identifiable cardiovascular 
disabilities?  RESPONSE:  The answer is, 
[y]es.  Cardiovascular disability 
occurred as a result of the damage to his 
myocardium, his post-infarction angina 
placed him at substantial risk for 
recurrent myocardial infarction.

3.  Was the disability causally related 
to the Veterans Administration treatment 
as opposed to the natural progression of 
the underlying disease?  RESPONSE:  Yes.  
[Appellant] was placed at higher risk for 
recurrent myocardial infarction because 
of the development of a myocardial 
infarction on April 20, 1995.

4.  Was the [v]eteran's cardiac disease 
properly and timely diagnosed?  RESPONSE:  
No.  The delay in diagnosis of coronary 
artery disease occurred between February 
and April 1995.

5.  Was the progression due to treatment 
received by the Veterans Administration 
as distinct from the natural progression 
of cardiac condition?  RESPONSE:  Yes.  
The delay in diagnosis permitted the 
development of a myocardial infarction.  
He therefore had a poorer prognosis than 
it would be for an individual who had not 
sustained that nefarious cardiac insult.

6.  Does the [v]eteran have any 
additional cardiac disability from the 
natural progression?  RESPONSE:  Yes.  
Post-infarction angina pectoris by 
definition would not have occurred had he 
not had the myocardial infarction.

The private cardiologist concluded that there was a 
substantial delay in the diagnosis of coronary artery disease 
preceding the myocardial infarction of April 20, 1995; and 
that this delay placed appellant at increased risk for post-
infarction angina pectoris and for subsequent myocardial 
infarctions.  

It is of substantial import that the VHA and IME opinions 
both concede that there was some small, minimal amount of 
myocardial damage resulting from the myocardial infarction in 
question; that VA failed to timely diagnose or treat 
appellant's coronary artery disease prior to that myocardial 
infarction; and that but for the delay in treatment, that the 
myocardial infarction could have possibly been averted.  The 
private cardiologist's medical opinions concur with this 
view.  The remaining point in controversy is whether any 
identifiable or ascertainable permanent, additional 
cardiovascular disability resulted from VA's failure to 
properly diagnose and treat appellant's heart disease.  The 
VA and IME opinions answer this question in the negative 
whereas an opposite conclusion is reached in the private 
cardiologist's medical opinions.  The VA, IME, and private 
medical opinions on this point in controversy appear well 
deliberated and sufficiently detailed and there is no 
explicit basis for rejecting their ultimate conclusions, even 
though opposite conclusions are reached.  In other words, the 
weight of the negative and positive competent medical 
evidence on this essential point in controversy appears 
"50/50" or "tied."  As the Court explained in Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990), "[b]y reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
The Court, referring to sandlot baseball rules by analogy, 
explained the benefit-of-the-doubt rule as "if, however, the 
play is close, then the runner is called safe by operation of 
the rule that [']the tie goes to the runner.[']"  

Based on the entire evidentiary record, the Board concludes 
that a reasonable doubt exists as to whether appellant has 
any identifiable or ascertainable permanent, additional 
cardiovascular disability that resulted from VA's failure to 
properly diagnose and treat his pre-myocardial infarction 
underlying heart disease versus natural progression of the 
underlying heart disease.  

For the aforestated reasons, § 1151 benefits for additional 
cardiovascular disability resulting from VA medical treatment 
in 1995 are warranted.  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional cardiovascular disability resulting from VA 
medical treatment in 1995 is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

